Case: 16-40176      Document: 00513722178         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40176
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIANO LOPEZ-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-820-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Mariano Lopez-Lopez raises
an argument that is foreclosed by United States v. Rodriguez-Salazar, 768 F.3d
437 (5th Cir. 2014). In Rodriguez-Salazar, 768 F.3d at 437-38, we rejected the
argument that the Texas offense of theft is broader than the generic,
contemporary definition of theft because the Texas offense, which includes
theft by deception, may be committed by taking property with the owner’s
consent. Accordingly, the motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.